
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6494
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2010
			Received
		
		
			December 22, 2010
			Read twice and referred to the
			 Committee on Armed
			 Services
		
		AN ACT
		To amend the National Defense Authorization
		  Act for Fiscal Year 2010 to improve the Littoral Combat Ship program of the
		  Navy.
	
	
		1.Littoral combat ship
			 program
			(a)Contract
			 authoritySubsection (a) of
			 section 121 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law
			 111–84; 123 Stat. 2211) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 ten Littoral Combat Ships and 15 Littoral Combat Ship ship control and
			 weapon systems and inserting 20 Littoral Combat Ships, including
			 any ship control and weapon systems the Secretary determines necessary for such
			 ships,; and
					(B)by striking
			 a contract and inserting one or more contracts;
			 and
					(2)in paragraph (2),
			 by striking liability to and inserting liability
			 of.
				(b)Technical data
			 packageSubsection (b)(2)(A)
			 of such section is amended by striking a second shipyard, as soon as
			 practicable and inserting another shipyard to build a design
			 specification for that Littoral Combat Ship.
			(c)Limitation of
			 costsSubsection (c)(1) of
			 such section is amended by striking awarded to a contractor selected as
			 part of a procurement and inserting under a
			 contract.
			
	
		
			Passed the House of
			 Representatives December 15, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
